DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Election/Restriction
2.	Applicant’s election of claims 1-16 and 21-24, without traverse, has been acknowledged. Claims 17-20 have been canceled.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7, 12-14 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (IDS: KR20170126190, hereinafter Kim).

Regarding claim 1, Kim discloses a semiconductor device (SD), comprising:
 a first Chip-On-Wafer (CoW) device comprising a first interposer and a first die (see 11 and chip 12a thereon respectively in Fig. 2a; para 0059, 0082) attached to a first side of the first interposer;
a second CoW device comprising a second interposer and a second die (see 11 and chip 12a towards right of the first chip thereon respectively in Fig. 2B/3B; para 0059, 0082) attached to a first side of the second interposer, the second interposer being laterally spaced apart from the first interposer (see 11 in an expanded view of a section in Fig. 2a); and
a redistribution structure (RDS) extending along a second side of the first interposer opposing the first side of the first interposer and extending along a second side of the second interposer opposing the first side of the second interposer (see 50 in Fig. 2a; para 0094), the RDS extending continuously from the first CoW device to the second CoW device                            
 (Fig. 2a/3a).

Regarding claim 2, Kim discloses the entire claimed structure as applied to claim 1 
above, including a first molding material/MM (see 14, 16 in 2a; para 0086, 0090)
around the first CoW device, around the second CoW device, and between the first CoW
device and the second CoW device, wherein the RDS contacts and extends along a first 
side of the first MM facing the RDS (see 50 and 14, 16 respectively in Fig. 2a).

Regarding claim 3, Kim discloses the entire claimed structure as applied to claim 1 
above, including the RDS and the first MM have a same width such that sidewalls of the
RDS are aligned with respective sidewalls of the first MM (see 14 and 50 respectively in 


Regarding claims 4 and 5 respectively, Kim discloses the entire claimed structure as applied to claims 1-2 above, and further includes:
the first interposer has conventional first conductive pads exposed at the second side of the first interposer, and has a first passivation layer/PL at the second side of the first interposer around the first conductive pads (see circuit pattern 11a having respective connection pad on top/bottom surfaces exposed at an insulating layer 11b, the pads not numerically referenced in Fig. 2a; para 0010, 0093, 0096) wherein the second interposer has conventional second conductive pads at the second side of the second interposer, and has a second PL at the second side of the second interposer around the second conductive pads (see circuit pattern 11a having respective connection pad on top/bottom surfaces exposed at an insulating layer 11b, the pads not numerically referenced in Fig. 2a; para 0010, 0093, 0096), wherein the first conductive pads, the second conductive pads, the first PL, the second PL, and the first MM have a coplanar surface (see 11a/11b of the respective interposers and 14, 16 in Fig. 2a) facing the RDS; and 
the first interposer has first conductive pads at the second side of the first interposer, and the second interposer has second conductive pads at the second side of the second interposer (see circuit pattern 11a having respective connection pad on top/bottom surfaces exposed at an insulating layer 11b of the respective interposers, the pads not numerically referenced in Fig. 2a; para 0010, 

Regarding claims 6-7 respectively, Kim discloses the entire claimed structure as applied to claim 1 above, including:
a substrate having electrically conductive features (see 20 having 
conventional pads and a conductive pattern electrically connected to 50 in Fig. 2a; para 0100- 0101; pads/conductive pattern not numerically referenced in Fig. 2a), wherein the RDS physically and electrically coupled to a first surface of the substrate; and 
the RDS being coupled to the first surface of the substrate by conventional solder ball regions/terminals (15 in Fig. 2a; para 0018).

Regarding claim 12, Kim discloses a semiconductor device (SD), comprising:
 a substrate comprising electrically conductive features (see 20 having conventional pads and a conductive pattern in Fig. 2a; para 0100- 0101; pads/conductive pattern not numerically referenced in Fig. 2a); 
a composite Chip-On-Wafer (CoW) device attached to a first surface of the substrate, the composite CoW device comprising: 
a first interposer, first dies coupled to a first side of the first interposer facing away from the substrate  (see 11 and chips 12a/12b thereon respectively in Fig. 2a-b; para 0059, 0082);
a second interposer laterally spaced apart from the first interposer  (see 11 in an expanded view of a section in Fig. 2a);
second dies coupled to a first side of the second interposer facing away from the
substrate (see 11 and chips 12a/12b respectively in Fig. 2a-b; para 0059, 0082);
a first molding material (MM) around the first dies, the second dies, the first interposer, and the second interposer (see 14, 16 in 2a; para 0086, 0090); and
a redistribution structure (RDS) extending along a second side of the first interposer facing the substrate and extending along a second side of the second interposer facing the substrate, and along a first surface of the MM facing the substrate (see 50, 11 and 14, 16 respectively in Fig. 2a; para 0094)                            
 (Fig. 2a/3a).

Regarding claim 13, Kim discloses the entire claimed structure as applied to claim 12 
above, including the RDS comprising a conductive line between the first interposer and
the second interposer, the conductive line electrically coupling at least one of the first 
dies to at least one of the second dies (see 50/52 in Fig. 2a; par a0094, 0098).
 


Regarding claim 21, Kim discloses a semiconductor device (SD), comprising:
 a first Chip-On-Wafer (CoW) device comprising a first interposer and first dies attached to the first interposer (see 11 and chips 12a/12b thereon respectively in Fig. 2a-b; para 0059, 0082);
a second CoW device laterally adjacent to the first CoW device, the second CoW device comprising a second interposer and second dies attached to the second  interposer (see 11 to the right of the first CoW and chips 12a/12b respectively in (see 14, 16 in an expanded view of a section in Fig. 2a; para 0086, 0090); 
a molding material (MM) around the first CoW device and the second CoW device, wherein first conductive pads of the first interposer and second conductive pads of the second interposer are exposed at a first surface of the MM facing away from the first dies (see exposed pads of 11 and 14, 16 respectively in in an expanded view of a section in Fig 2a; para 0090, 0096-0099, the exposed pads of 11 not being numerically referenced); and
a redistribution structure (RDS) over the first CoW device, the second CoW device, and the MM, wherein the RDS extends continuously from the first 
CoW device to the second CoW device (see 50, 11, 12a/12b and 14, 16 
respectively in Fig. 2a; para 0094)                            


Regarding claim 22, Kim discloses the entire claimed structure as applied to claim 21 
above, including the RDS electrically coupling at least one of the first dies to at least one 
of the second dies (see 50/52 in Fig. 2a; para 0094, 0098).

Regarding claim 23, Kim discloses the entire claimed structure as applied to claim 21 above, including:
a substrate, wherein a first surface of the substrate is attached to the RDS, wherein the RDS is between the substrate and the first CoW device (see 50, 20 and 11, 12a/12b respectively in Fig. 2a, para 0100-0101); and
a conventional solder region between the first surface of the substrate and the RDS (15 in Fig. 2a; para 0018).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 8-9, 15, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (IDS: KR20170126190, hereinafter Park) in view of Yamashita (US Pat. 6501175).

Regarding claims 8-9 respectively, Park teaches substantially the entire claimed 
structure as applied to claims 1 and 6 above, except: a) a ring attached to the 
first surface of the substrate, wherein the ring encircles the first CoW device and the 
second CoW device, and b) an underfill material between the RDS and the first surface 
of the substrate.
Yamashita teaches a SD comprising:
a) having a conventional metal ring attached to a surface of a substrate, wherein the ring encircles a chip device (see 3 and 2 respectively in Fig. 1A; col. 6, lines 25-26) providing improved thermal performance; and 
b) a conventional underfill material between a RDS and a surface of the substrate (see 
11, 5 and 1 respectively in Fig. 1A; col. 5, lines 1-25).
  

It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the elements a)-b), as 
taught by Yamashita, so that the thermal performance and the reliability can be improved
in Park’s SD.    

Regarding claim 15, Park teaches substantially the entire claimed structure method as 
applied to claims 1 and 6 above, except: a) an underfill material between the RDS and 
the first surface of the substrate, wherein the underfill material surrounds the first 
solder regions.
Yamashita teaches a SD comprising a conventional underfill material between a RDS and a surface of the substrate, the underfill material surrounding terminal regions (see 5, 1 and 8 respectively in Fig. 1A; col. 5, lines 1-25).
Park and Yamashita are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 

taught by Yamashita, so that the thermal performance and the reliability can be improved
in Park’s SD.    

Regarding claim 16, Park teaches substantially the entire claimed structure as applied to
Claim 12 above, except: a) a ring attached to the first surface of the substrate an upper
surface of the ring distal from the substrate extends further from the substrate than the
first side of the first interposer. 
Yamashita teaches a SD comprising a conventional metal ring attached to a surface
of a substrate, an upper surface of the ring distal from the substrate extends further from 
the substrate than the first side of an interposer plane/pattern (see 3, 1 and 5 
respectively in Fig. 1A; col. 6, lines 20-26) providing improved thermal performance. 
Park and Yamashita are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the elements a)-b), as 
taught by Yamashita, so that the thermal performance and the reliability can be improved
in Park’s SD.    

to claims 21 and 23 above, except: a) a ring attached to the first surface of the substrate, 
wherein the ring surrounds the first CoW device and the second CoW device.
Yamashita teaches a SD comprising a conventional metal ring attached to a surface of a substrate, wherein the ring encircles a chip device (see 3 and 2 respectively in Fig. 1A; col. 6, lines 25-26) providing improved thermal performance; and 
  	Park and Yamashita are analogous art because they are directed to Semiconductor
Device Interconnect technology art and one of ordinary skill in the art would have had a 
reasonable expectation of success to modify Park, because they are from the same field 
of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the elements a)-b), as 
taught by Yamashita, so that the thermal performance and the reliability can be improved
in Park’s SD.    

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (IDS: KR20170126190, hereinafter Park) in view of Haba et al., (US Pat. 9356006).

Regarding claim 10, Park teaches substantially the entire claimed structure as applied to 
claims 1 and 6 above, except: a) the substrate comprises a lower substrate and an upper

RDS, wherein the upper substrate is bonded to the lower substrate by first solder
regions, wherein the RDS is physically and electrically coupled to an upper surface of the  
upper substrate facing away from the lower substrate by second solder regions.
Haba teaches a SD comprising a conventional stacking structure (SS) having a 
plurality of stacked substrates (see 10 in Fig. 3) including a lower substrate and an upper substrate, the upper substrate disposed between the lower substrate and a RDS (see 10 in the middle SS, 10 at the bottom and 136, 138, 142 respectively in Fig. 1, 3; col. 8, lines 45-55, col. 9, line 41), wherein the upper substrate is bonded to the lower substrate by first solder regions (16 in Fig. 3, col. 1, line 59, col. 9, line 56), wherein the RDS is physically and electrically coupled to an upper surface of the upper substrate facing away from the lower substrate by second solder regions (see 146 in Fig. 3, col. 9, line 44).
Park and Haba are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Haba, so that the desired multilevel stacking with higher package density can be achieved in Park’s SD.    

11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (IDS: KR20170126190, hereinafter Park), Haba et al., (US Pat. 9356006) and further in view of Yim et al., (US Pat. 8779606, hereinafter Yim).

Regarding claim 11, Park and Haba teach substantially the entire claimed structure as applied to claims 1 and 6 above, wherein Haba further teaches the lower substrate of the SS comprising:
a dielectric core (102, 104 in Fig. 1-3; col. 5, line 37);
vias (see Fig. 1-3, vias not numerically referenced, col. 5, line 40) extending through the dielectric core;
conventional dielectric layers/DL (col. 5, lines 55-61) on opposing sides of the dielectric core;
conventional electrically conductive features/traces (col. 5, line 40) in the DL; and
conventional compliant/polymeric materials including a first solder resist  layer (SRL)/polyimide on an uppermost DL of the DLs and a second solder resist  layer (SRL)/polyimide on a lowermost DL of the DLs (see col. 5, line 65- col. 6, line 5).
Park and Haba do not explicitly teach the first solder regions extending into the first SRL.
	Yim teaches a SS wherein solder regions above respective pads extend into conventional insulating layer (IL)/passivation (see 33 above 3 and IL respectively in Fig. 1B-1C, the IL not numerically referenced, col. 5, lines 40-43, col. 6, lines 5-7) providing improved bonding.

Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Haba and Park, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first solder regions extending into the first SRL, as taught by Yim, so that the solder bonding strength can be improved in Haba and Park’s SD.    
	
	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811